Citation Nr: 0901778	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the left 
knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the right 
knee.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1966 
to January 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In this rating decision, the RO 
reopened the veteran's claim for service connection for left 
and right knee disorders.  The RO found that an April 1968 
rating decision that denied service connection for the 
veteran's left knee disorder was a clear and unmistakable 
error, and granted service connection for DJD of the left 
knee at a 10 percent disability rating effective January 4, 
1968, a 100 percent disability rating effective February 18, 
1977, and a 10 percent disability rating effective April 1, 
1977.  Also in the October 2002 rating decision, the RO 
granted service connection for degenerative arthritis of the 
right knee as secondary to the veteran's left knee 
disability, and assigned the right knee a 10 percent 
disability rating effective January 31, 2000, the date of 
receipt of the veteran's claim to reopen.

As support for his claim, the veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in March 2007.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

This matter was initially before the Board in August 2007, at 
which time it denied the veteran's claims for entitlement to 
an initial disability in excess of 30 percent for post-
traumatic stress disorder (PTSD) and entitlement to an 
effective date prior to January 31, 2000, for grant of 
service connection for a right knee disability.  In addition, 
the Board remanded the issues of initial disability ratings 
in excess of 10 percent for DJD of the left and right knees 
for further evidentiary development, which have been returned 
to the Board and are again ready for appellate action. 

Finally, in a March 2008 rating decision, the RO granted, 
inter alia, a higher rating of 50 percent for post-traumatic 
stress disorder (PTSD).  However, the veteran did not yet 
perfect an appeal of that claim by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, 
it is not before the Board.


FINDINGS OF FACT

1.  At its worst, the veteran's left knee has a range of 
motion of zero to 115 degrees of flexion with mild pain upon 
extension and flexion, crepitus with motion, but no 
additional limitation upon repetition.  There is no objective 
evidence of instability.

2.  At its worst, the veteran's right knee has a range of 
motion from zero to 120 degrees of flexion, with some pain on 
movement, but no additional limitation upon repetition.  
There is no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for DJD of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010 and 5260 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for DJD of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010 and 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in November 
2003 and April 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the current issues on appeal stem from 
initial rating assignments.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appellant's filing of an NOD regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold 
that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in January 2007 and May 2008, with 
subsequent readjudication of his claim in March 2008 and July 
2008.  Thus, any presumption of prejudice has been rebutted.

With respect to the duty to assist, the veteran and his 
attorney have submitted relevant private medical records from 
the veteran's treating physicians.  The veteran also 
submitted various personal statements and lay statements from 
his fellow soldiers, friends, and family members.  The VA 
also provided the veteran with numerous VA examinations dated 
in July 2001, August 2004, and February 2008, and obtained a 
medical opinion regarding his right knee condition in October 
2002, in connection with his claim.  Further, the veteran 
provided testimony at a March 2007 Travel Board hearing 
before the undersigned Veterans Law Judge.  Accordingly, the 
Board finds that there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.
Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2007 remand.  Specifically, the 
RO was instructed to 1) provide the veteran with a corrective 
notice required under Dingess, supra; 2) ask the veteran to 
identify all health care providers who have treated him for 
his right knee and left knee disabilities and obtain records 
from the identified providers; and 3) provide the veteran 
with a VA examination of both of his knees to determine the 
extent and nature of his left knee disabilities, with 
inclusion of any necessary tests or studies; detailed 
descriptions of symptomatology of the disabilities; ranges of 
motion for both knees; evidence of functional loss, pain on 
motion, instability, effusion, "locking", and any 
additional functional loss due to pain or other symptoms.  
The Board finds that the RO has complied with these 
instructions by providing the veteran with VCAA notice 
required under Dingess and by obtaining treatment records 
from the veteran's private treating physicians.  The Board 
further finds that the VA examination report substantially 
complies with the Board's August 2007 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; 38 C.F.R. § 4.27 (providing specific means of listing 
the diagnostic code for an unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

In this case, the veteran's left knee and right knee 
disabilities are rated under Diagnostic Codes 5010-5260 
(arthritis due to trauma and limitation of leg flexion), 38 
C.F.R. § 4.71a.  Arthritis due to trauma is substantiated by 
X-ray findings and rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In this regard, the 
Board notes that during the pendency of the veteran's appeal, 
VA promulgated new regulations for evaluating disabilities of 
the musculoskeletal system, including degenerative arthritis, 
in 1976 and 1978.  See TS 17 (March 10, 1976) and 43 Fed. 
Reg. 45,348 (September 22, 1978) (codified at 38 C.F.R. pt. 
4).  The substance of the regulations, however, remains 
essentially the same.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As neither version of the regulations is 
more favorable to the veteran, the Board will simply cite to 
the new (current) regulations.     

Under Diagnostic Code 5003, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative 
arthritis under Diagnostic Code 5003.  Rating personnel must 
consider functional loss and clearly explain the impact of 
pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  38 C.F.R.  § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004). 

In the absence of limitation of motion or painful motion, a 
10 percent rating is in order with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups; a 20 percent rating is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. See 
38 C.F.R. § 4.45(f) (for the purpose of rating disability 
from arthritis, the knee is considered a major joint).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

DJD of the Left Knee

The Board now turns to the veteran's 10 percent disability 
rating for DJD of the left knee, which resulted from in-
service injuries to the left knee when he was in basic 
training in 1966 and during service in Vietnam.  See, e.g., 
STRs dated in January 1966, transcript of Travel Board 
hearing dated in March 2007, and VA examination report dated 
in February 2008.  Review of the STRs and post-service 
medical records reflects the veteran was seen in January 1966 
for problems with the left knee and diagnosed with 
degenerative joint changes in the left knee in March 1968, 
two months after his discharge from service.  

Here, from January 4, 1968, to February 18, 1977, the 
veteran's service-connected degenerative arthritis was rated 
as 10 percent disabling under Diagnostic Codes 5010-5260 
(arthritis due to trauma and limitation of flexion of the 
leg).  
38 C.F.R. § 4.71a.  For the period of February 18, 1977 to 
April 1, 1977, the RO assigned the veteran's left knee 
disability a temporary total disability rating.  
See 38 C.F.R. § 4.30.  Since April 1, 1977, the veteran's 
left knee disability has remained at 10 percent disabling 
under Diagnostic Codes 5010-5260, as mentioned above.  38 
C.F.R. § 4.71a.  The veteran appealed the RO's assignment of 
the 10 disability rating in its October 2002 rating decision.  
The temporary 100 percent rating from February 18, 1977, to 
April 1, 1977, is not a subject of the current appeal.  

The Board has reviewed the veteran's STRs and medical records 
regarding his left knee disability.  In this regard, the 
veteran was found to have degenerative joint changes in the 
left knee shortly after discharge from service during a VA 
examination in March 1968.  A September 1973 VA examination 
report noted the diagnoses of instability of the left knee, 
anterior cruciate ligament, marked, medial collateral 
ligament, mild, with suggestion of internal derangement.  In 
February 1977, the veteran underwent a left pes anserinus 
transfer with left medial meniscectomy.  Through the years, 
the veteran continued to receive treatment for his left knee 
disability.  According to an August 1996 statement from his 
treating physician, an April 1996 X-ray found that the left 
knee had degenerative changes in the patellofemoral joint and 
the femorotibial joint with some joint space remaining; 
however, the physician also indicated that the veteran's left 
knee stability improved following a surgery of the left knee.  
See Dr. R.H.'s statement dated in August 1996.    

The veteran complains of continuous, progressive, and burning 
pain in the left knee over the years; difficulty walking on 
uneven terrain, which causes flare-ups; stiffness; and 
swelling.  He denies any heat or redness.  He takes pain 
medication for the pain in his knees, and also receives 
Synvisc injections.  He uses a brace and can walk one-quarter 
of a mile when he also uses a cane.  See VA examination 
reports dated in July 2001, August 2004, and August 2008; and 
transcript of Travel Board hearing dated in March 2007.  
Statements from his treating physicians also indicate 
worsening of his knees, with osteoarthritic changes of 
moderate severity, painful motion and limited flexion in the 
veteran's knees, and that his disability rating should be at 
least 50 percent.  See Dr. J.M.B.'s statements dated in 
October 2003 and May 2005; NOD dated in October 2003; and Dr. 
D.Y.'s statements dated in March 2004, August 2005, and 
December 2007.  

However, examination and X-rays of the veteran's left knee 
reveal only a slight increase in degenerative changes of the 
left knee.  See VA radiology reports dated in July 2001 and 
February 2008.  Further, the veteran's left knee range of 
motion has not been found to be limited to 15 or 30 degrees 
in flexion or 15 to 45 degrees in extension.  See VA 
examination reports dated in July 2001 (range of motion is 
zero to 140 degrees), August 2004 (range of motion is zero to 
120 degrees), and February 2008 (range of motion is zero to 
115 degrees).  In essence, the veteran's left knee has shown 
full extension and only a small decrease in flexion over 
time.  
Moreover, examination of the left knee also has found 5/5 
motor strength; mild tenderness; mild pain upon extension and 
flexion; crepitus with motion; intact light touch sensation; 
no additional limitation upon repetition; no erythema; no 
effusion; no instability; and negative McMurray's, anterior, 
posterior, drawer, Lachman's, and pivot shift tests.  See VA 
examination reports dated in July 2001, August 2004, and 
February 2008; and Dr. D.Y.'s statements dated in January 
2004 and November 2004.  Thus, there is no evidence to 
support a disability rating in excess of 10 percent based on 
consideration of limitation of motion or with functional 
loss, as the veteran has not exhibited limited flexion of the 
knee to 45, 30, 20 or 10 degrees, even when accounting for 
the factors of functional loss.

In essence, any functional loss present is adequately 
represented in the 10 percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board notes that although there are other diagnostic 
codes for knee and leg disabilities that provide disability 
ratings greater than 10 percent, they are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5257 (other 
impairment of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage), Diagnostic Code 5262 (impairment of the 
tibia and fibula), and Diagnostic Code 5263 (genu 
recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Conceivably, the veteran could be rated under Diagnostic Code 
5261 (limitation of extension of the leg).  However, the 
veteran's left knee does not exhibit extension limited to 15 
to 45 degrees.  See 38 C.F.R. § 4.71a.

The Board emphasizes that Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability) is inapplicable to the case here.  The Board 
acknowledges that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating is based upon 
additional disability.  VAOPGCPREC 23-97; See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, 
evidence of record does not support application of this 
diagnostic code.  In this regard, VA examinations in August 
2004 and February 2008 found the veteran's left knee to be 
stable to varus and valgus stress and negative McMurray's and 
anterior, posterior, and drawer tests.  The objective medical 
testing for instability clearly outweighs the veteran's 
subjective complaints.  Given this evidence, Diagnostic Code 
5257 is not applicable in this case.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for DJD of the left knee.  38 C.F.R. 
§ 4.3.   

DJD of the Right Knee

The Board now turns to the veteran's 10 percent disability 
rating for degenerative arthritis of the right knee, for 
which the RO granted service connection as secondary to the 
veteran's left knee disability in an October 2002 rating 
decision after a VA physician indicated that the veteran's 
right knee disability likely resulted from his left knee 
disability.  See VA medical opinion dated in October 2002.  
The veteran's right knee disability was granted a 10 percent 
disability rating effective January 31, 2000, the date of 
receipt of the veteran's claim for service connection.  

A review of the veteran's medical treatment records regarding 
his right knee disability reveals that the veteran complains 
of increasing pain in his right knee, difficulty walking on 
uneven terrain, stiffness, swelling, and flare-ups when 
walking long distances or when squatting, but no history of 
fatigability, dislocation, or subluxation.  He denies any 
heat or redness.  He has received Synvisc injections for his 
knee and reports undergoing an anterior cruciate ligament 
reconstruction in 1983.  He uses a brace and can walk one-
quarter of a mile when he also uses a cane.  See VA 
examination reports dated in July 2001, August 2004, and 
February 2008; and Dr. D.Y.'s statement dated in March 2004.  
The veteran's was found to have degenerative arthritis in his 
right knee during a July 2001 VA examination.  According to 
one of his private treating physicians, the veteran's right 
knee disability should be rated as at least 50 percent 
disabling.  See Dr. J.M.B.'s statement dated in May 2005.

However, examination and X-rays of the veteran's right knee 
reveal that the range of motion in this knee has not been 
found to be limited to 15 or 30 degrees in flexion or 15 to 
45 degrees in extension.  See VA examination reports dated in 
July 2001 (range of motion is zero to 120 degrees), August 
2004 (range of motion is zero to 120 degrees), and February 
2008 (range of motion is zero to 120 degrees with mild pain).  
In essence, the veteran's right knee has shown full extension 
and only a small limitation in flexion.  Further examination 
of the veteran's right knee also has found no effusion, 
atrophy, increased warmth, decreased sensation, or 
instability to varus and valgus stressors; good muscle 
strength; and negative McMurray's and Lachman's tests; but 
has found some crepitus, mild tenderness, and some pain on 
range of motion.  See VA examination reports dated in July 
2001, August 2004, February 2008; Dr. D.Y.'s statement dated 
in November 2003.  Thus, there is no evidence to support a 
disability rating in excess of 10 percent based on 
consideration of limitation of motion or with functional 
loss, as the veteran has not exhibited limited flexion of the 
knee to 45, 30, 20 or 10 degrees, even when accounting for 
the factors of functional loss.

In essence, any functional loss present is adequately 
represented in the 10 percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board notes that although there are other diagnostic 
codes for knee and leg disabilities that provide disability 
ratings greater than 10 percent, they are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5257 (other 
impairment of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage), Diagnostic Code 5262 (impairment of the 
tibia and fibula), and Diagnostic Code 5263 (genu 
recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Conceivably, the veteran's right knee could be rated under 
Diagnostic Code 5261 (limitation of extension of the leg).  
However, the veteran's right knee does not exhibit extension 
limited to 15 to 45 degrees.

The Board emphasizes that Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability) is inapplicable to the case here.  The Board 
acknowledges that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating is based upon 
additional disability.  VAOPGCPREC 23-97; See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, 
evidence of record does not support application of this 
diagnostic code.  In this regard, VA examinations in August 
2004 and February 2008 found the veteran's right knee to be 
stable to varus and valgus stress and negative McMurray's and 
anterior, posterior, and drawer tests.  The objective medical 
testing for instability clearly outweighs the veteran's 
subjective complaints.  Given this evidence, Diagnostic Code 
5257 is not applicable in this case.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for DJD of the right knee.  38 C.F.R. 
§ 4.3.   

The Board adds that it does not find that the veteran's left 
knee and right knee disabilities should be increased for any 
other separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 126.  Since the 
effective dates of his awards, the veteran's left knee and 
right knee disorders have never been more severe than 
contemplated by their existing ratings, so the Board cannot 
"stage" his ratings in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds no evidence that the disabilities markedly 
interfere with the veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).


ORDER

An initial disability rating in excess of 10 percent for DJD 
of the left knee is denied.

An initial disability rating in excess of 10 percent for DJD 
of the right knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


